By the Court.
The plaintiff’s intestate received mortal injuries during daylight on St. James Avenue in Boston. It was at this point a straight street and on it were double tracks of the defendant. There was a blockade with a long line of stalled cars on the inbound track. The evidence was that she came from behind one of these cars, holding “her umbrella tipped to the right and in front of her” in the face of a “little snowstorm” and, hesitating “just a moment, ” went forward and was struck by a slowly moving car on the outbound track, which was in plain sight.
There was no evidence to show that she was in the exercise of due care. The case is governed by numerous decisions. Black*439well v. Old Colony Street Railway, 193 Mass. 222. Madden v. Boston Elevated Railway, 194 Mass. 491. Haynes v. Boston Elevated Railway, 204 Mass. 249. Kennedy v. Worcester Consolidated Street Railway, 210 Mass. 132. O’Brien v. Boston Elevated Railway, 217 Mass. 130. Adams v. Boston Elevated Railway, 219 Mass. 515.

Exceptions overruled.